UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 _____________

                                     No. 10-1047
                                    _____________

                           R&J HOLDING COMPANY;
                     RJ FLORIG INDUSTRIAL COMPANY, INC.,

                                      Appellants

                                           v.

                  THE REDEVELOPMENT AUTHORITY OF THE
                        COUNTY OF MONTGOMERY;
                           DONALD W. PULVER;
               GREATER CONSHOHOCKEN IMPROVEMENT CORP.;
                           TBFA PARTNERS, L.P.
                            _________________


              Before: SLOVITER, SMITH, and NYGAARD, Circuit Judges

                                  _________________

                             ORDER AMENDING OPINION
                                 _________________

        It is hereby ORDERED that the Precedential Majority Opinion filed on December

9, 2011, is hereby AMENDED as follows: The section designation of “III.D.” on page

29 is amended to “III. E”.

                                  By the Court,

                                  /s/ D. Brooks Smith
                                  U.S. Circuit Judge

Date:         December 15, 2011



                                           1